DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 9/12/2022 have been fully considered.
Claims 9-13 have been cancelled.
The terminal disclaimer filed on 9/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent Nos. 9,745,372; 10,544,211; and 10,968,271;  and U.S. Patent Application No. 15/311,564 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant claim 1 is directed to a nucleic acid encoding a polypeptide, wherein the polypeptide comprises a heavy chain immunoglobulin single variable domain (ISVD) in which the amino acid residue at Kabat position 11 is V and the amino acid residue at Kabat position 89 is L, and wherein the heavy chain ISVD specifically binds to:
(A) IL-23 and comprises:
(i) a CDR1 sequence that is the sequence of SEQ ID NO: 173; a CDR2 sequence that
is the sequence of SEQ ID NO: 174; and a CDR3 sequence that is the sequence of
SEQ ID NO: 175; or
(ii) a CDR1 sequence that is the sequence of SEQ ID NO: 191; a CDR2 sequence that
is the sequence of SEQ ID NO: 192; and a CDR3 sequence that is the sequence of
SEQ ID NO: 193;
	or
(B) TNF and comprises: a CDR1 sequence that is the sequence of SEQ ID NO: 335; a CDR2
sequence that is the sequence of SEQ ID NO: 336; and a CDR3 sequence that is the sequence of
SEQ ID NO: 337.
	Instant claim 3 is directed to part (A)(i) of claim 1.  Instant claim 5 is directed to part (A)(ii) of claim 1.  Instant claim 7 is directed to part (B) of claim 1.  Instant claim 14 recites that the heavy chain ISVD is a VHH domain, a humanized VHH domain, or a camelized VH domain.

Claims 1, 3, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 73-87 and 93 of copending Application No. 17/704,063 in view of Stals et al. (WO 2011/003622).
The 17/704,063 claims were amended on 7/5/2022.
	With respect to the co-pending claims, it is assumed that claims 74-83, 85, 87, and 93 are intended to be dependent upon claim 73 as claim 72 has been cancelled.  Co-pending claims 73-77 are directed to nucleic acids encoding a heavy chain ISVD having an amino acid V at Kabat position 11 and an amino acid residue L at Kabat position 89 as recited in instant claim 1.  The limitations of co-pending claim 87 disclose the limitations of instant claim 14. The co-pending claims do not recite the particular CDRs recited in instant claim 1.
	Stals et al. discloses a heavy chain ISVD against IL-23 having the CDRs of instant SEQ ID NOS: 173/174/175. See at least SEQ ID NO: 9 where amino acids 31-44 correspond to instant SEQ ID NO: 173; amino acids 59-74 correspond to instant SEQ ID NO:174; and amino acids 107-114 correspond to instant SEQ ID NO: 175. The reference discloses producing nanobodies or ISVD polypeptides recombinantly using nucleic acid sequences encoding the polypeptides.  See at least claims.
	It would have been obvious to use the CDRs for the IL-23 ISVD disclosed by 
Stals et al. (WO 2011/003622) as the ISVD in the co-pending 17/704,063 claims. The ISVD of Stals et al. contains the requisite CDRs as recited in instant claim 1, part (A)(i), and instant claim 3.  It would have been obvious to make the mutations recited in the 17/704,063 claims to any ISVD of the prior thereby resulting in a nucleic acid encoding a polypeptide of the instant claims. The 17/704,063 claims fairly suggest making the recited mutations to any heavy chain ISVD.  It would have been obvious to produce a nucleic acid encoding the heavy chain ISVD polypeptides suggested by the combination of the co-pending claims and Stals et al. Stals et al. suggests producing nucleic acids encoding heavy chain ISVD polypeptides in order to produce the polypeptides recombinantly.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 5, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 73-87 and 93 of copending Application No. 17/704,063 in view of Schotte et al. (WO 2010/125187).
The 17/704,063 claims were amended on 7/5/2022.
	With respect to the co-pending claims, it is assumed that claims 74-83, 85, 87, and 93 are intended to be dependent upon claim 73 as claim 72 has been cancelled.  Co-pending claims 73-77 are directed to nucleic acids encoding a heavy chain ISVD having an amino acid V at Kabat position 11 and an amino acid residue L at Kabat position 89 as recited in instant claim 1.  The limitations of co-pending claim 87 disclose the limitations of instant claim 14. The co-pending claims do not recite the particular CDRs recited in instant claim 1.
	Schotte et al. discloses a heavy chain ISVD against IL-23 having the CDRs of instant SEQ ID NOS: 191/192/193. See at least SEQ ID NO: 10 at page 92 where amino acids 289-293 correspond to instant SEQ ID NO: 191, amino acids 308-324 correspond to instant SEQ ID NO: 192, and amino acids 357-375 correspond to instant SEQ ID NO: 193.  The reference discloses producing nanobodies or ISVD polypeptides recombinantly using nucleic acid sequences encoding the polypeptides.  See at least pages 19-20 and claims.
	It would have been obvious to use the CDRs for the IL-23 ISVD disclosed by Schotte et al. as the ISVD in the co-pending 17/704,063 claims. The ISVD of Schotte et al. contains the requisite CDRs as recited in instant claim 1, part (A)(ii), and instant claim 5.  It would have been obvious to make the mutations recited in the 17/704,063 claims to any ISVD of the prior thereby resulting in a nucleic acid encoding a polypeptide of the instant claims. The 17/704,063 claims fairly suggest making the recited mutations to any heavy chain ISVD.  It would have been obvious to produce a nucleic acid encoding the heavy chain ISVD polypeptides suggested by the combination of the co-pending claims and Schotte et al. Schotte et al. suggests producing nucleic acids encoding heavy chain ISVD polypeptides in order to produce the polypeptides recombinantly.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 7, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 73-87 and 93 of copending Application No. 17/704,063 in view of Beirnaert et al. (WO 2006/122786).
The 17/704,063 claims were amended on 7/5/2022.
	With respect to the co-pending claims, it is assumed that claims 74-83, 85, 87, and 93 are intended to be dependent upon claim 73 as claim 72 has been cancelled.  Co-pending claims 73-77 are directed to nucleic acids encoding a heavy chain ISVD having an amino acid V at Kabat position 11 and an amino acid residue L at Kabat position 89 as recited in instant claim 1.  The limitations of co-pending claim 87 disclose the limitations of instant claim 14. The co-pending claims do not recite the particular CDRs recited in instant claim 1.
Beirnaert et al. discloses a heavy chain ISVD against TNF having the CDRs of instant SEQ ID NOS: 335/336/337. See at least SEQ ID NO: 125.  Nucleic acid sequences, host cells, and recombinant methods of production of encoded ISVD polypeptides is disclosed.  See at least claims 105-107.
	It would have been obvious to use the CDRs for the TNF ISVD disclosed by Beirnaert et al. as the ISVD in the co-pending 17/704,063 claims. The ISVD of Beirnaert et al. contains the requisite CDRs as recited in instant claim 1, part (B), and instant claim 7.  It would have been obvious to make the mutations recited in the 17/704,063 claims to any ISVD of the prior thereby resulting in a nucleic acid encoding a polypeptide of the instant claims. The 17/704,063 claims fairly suggest making the recited mutations to any heavy chain ISVD.  It would have been obvious to produce a nucleic acid encoding the heavy chain ISVD polypeptides suggested by the combination of the co-pending claims and Beirnaert et al. Beirnaert et al. suggests producing nucleic acids encoding heavy chain ISVD polypeptides in order to produce the polypeptides recombinantly.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/188,158. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Application 17/188,158 is a continuation of 15/769,864 (issued as U.S. Patent No. 10,968,271) discussed above.  The co-pending 17/188,158 claims are directed to nucleic acids encoding SEQ ID NOS: 2 and 3, host cells containing the nucleic acids, and recombinant methods of production.  Nucleic acids encoding SEQ ID NOS: 2 and 3 of the co-pending claims meet the limitations of the instant claims for the reasons set forth in the prior Office action with respect to U.S. Patent No. 10,968,271.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s arguments with respect to MPEP 804 are acknowledged; however, this is not the only rejection remaining in this application.


Claims 1, 7, and 14-19 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/553,916. 
Although the claims at issue are not identical, they are not patentably distinct from each other.
The 17/553,916 claims were amended on 7/26/2022.
	Co-pending claim 16 is directed to a nucleic acid that encodes a polypeptide according to claim 1.  Co-pending claim 1 is directed to a polypeptide or a composition comprising a nucleic acid comprising a nucleotide sequence that encodes the polypeptide, wherein the polypeptide comprises or consists of at least three ISVDs, optionally linked by one or more peptidic linkers.  The third ISVD binds to TNF and has the CDRs of SEQ ID NOS: 9, 13, and 17.  The TNF binding third ISVD can comprise SEQ ID NO: 5 as recited in claims 4-5 (which each depend upon claim 1).  The polypeptide can comprise SEQ ID NO: 1 as recited in claim 12 (which depends upon claim 1). Co-pending SEQ ID NO: 9 comprises instant SEQ ID NO 335, co-pending SEQ ID NO: 13 contains part of instant SEQ ID NO: 336 (the entire sequence is present in co-pending SEQ ID NOS: 1 and 5), and SEQ ID NO: 17 comprises instant SEQ ID NO: 337.  Amino acids 425-429 of co-pending SEQ ID NO: 1 correspond to instant SEQ ID NO: 335.  Amino  acids 444-460 correspond to instant SEQ ID 336.  Amino acids 493-504 correspond to instant SEQ ID NO: 337.  Amino acids  395-515 of SEQ ID NO: 1 correspond to co-pending SEQ ID NO: 5.  Amino acid 405 of SEQ ID NO: 1 corresponds to Kabat position 11 and is valine.  Amino acid 474 of SEQ ID NO: 1 corresponds to Kabat position 89 and is leucine.  See instant claims 1 and 7.  Co-pending SEQ ID NO: 1 meets the limitations of instant claim 14.  With respect to instant claim 15, co-pending SEQ ID NO: 1 contains three ISVDs, including the ISVD that binds TNF.  With respect to instant claim 16, the ISVDs are separated by linkers in SEQ ID NO: 1.  See also co-pending claim 1.  Co-pending claims 7-11 indicate that the polypeptide or nucleic acid of claim 1 can also include an ISVD that binds serum albumin.  See instant claim 17.  Co-pending CDR SEQ ID NOS: 7/11/15 (co-pending claims 9-10) correspond to instant SEQ ID NOS: 41/42/43.  See instant claim 19.  Co-pending SEQ ID NO: 3 (co-pending claim 11) has at least 90% identity to instant SEQ ID NOS: 46 and 61.  See instant claim 18.  
	The nucleic acids of the co-pending claims meet the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s arguments with respect to MPEP 804 are acknowledged; however, this is not the only rejection remaining in this application.


Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa